Per Curiam.
When this cause was argued in this Court a writ of certiorari was issued, directing the judge of the Supel *455xior Court to certify up as a part of tbe record tbe admissions of tbe parties made in open court, and wbicb were fully set out in tbe record.
His Honor baving certified tbe said admissions in due form, tbey bave been considered by us. ¥e are of opinion, upon tbe said admissions so certified to us, and upon tbe pleadings, tbat tbe plaintiff’s intestate was' guilty of contributory negligence upon tbe plaintiff’s own showing, and l tbat tbe judgment of nonsuit was properly entered.
Judgment affirmed.